ANSTEAD, Judge,
dissenting in part.
I agree that the trial court was correct in rejecting appellant’s attack upon the search warrant. However, I believe the motion to suppress was well taken as to those items seized by the police in a search of appellant’s home prior to the issuance of a warrant. As a practical matter this difference of opinion is of little consequence since the charges against the appellant were chiefly predicated upon the results of the search conducted pursuant to the warrant.